DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-24 is/are pending.  
Information Disclosure Statement
The information disclosure statement filed 4/13/2022 (6 page IDS) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the lined through citations were not provided in the instant case or parent cases.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
All non-lined through citations were considered. 

Claim Objections
Claims 1, 5, 11, 14-15, 18, 20-21, and 24 are objected to because of the following informalities:  
Claim 1 recites “the first and second row”, which should be “the first and the second rows”. 
Claim 1 recites “the second and third rows”, which should be “the second and the third rows”.
Each of claims 1, 14, and 24 recites “an upper edge, and a cusp edge portion”, which should be “an upper edge and a cusp edge portion” (delete comma) because there are only two features in the group. 
Claims 5 and 18 each recites “the first and second commissure tabs”, which should be “the first and the second commissure tabs”. 
Claim 11 recites “the third and fourth rows”, which should be “the third and the fourth rows”. 
Claim 15 recites “the first and second side edges”, which should be “the first and the second side edges”. 
Claim 20 recites “the first and second row”, which should be the first and the second rows”. 
Claim 21 recites “the first and second row”, which should be “the first and the second rows”. 
Claim 21 recites “the second and third row”, which should be “the second and the third rows”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application will determine what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/659,577. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘577 application claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘577 application to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of a system with a balloon delivery catheter, a unitary frame, a valvular structure, rows of angled struts and cells and stitching, as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/706,419. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘419 application claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘419 application to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of a system with a balloon delivery catheter, a unitary frame, a valvular structure, rows of angled struts and cells and stitching, as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6, 10-11, 13-14, 19-22, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 9, and 11-14 of copending Application No. 17/708,428. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘428 application claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘428 application to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of a system with a balloon delivery catheter, a unitary frame, a valvular structure, rows of angled struts and cells and stitching, as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "upper" in claims 1, 14-15, and 24 is a relative term which renders the claim indefinite.  The term "upper" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The disclosure provides no metric for determining which direction is up and therefore the bounds of “upper”.  Therefore, this term is indefinite.  
The term "lower" in claims 3 and 15-16 is a relative term which renders the claim indefinite.  The term "lower" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The disclosure provides no metric for determining which direction is low and therefore the bounds of “lower”.  Therefore, this term is indefinite.  
Claims 1, 14, and 24 each recites the limitation "the compressed prosthetic heart valve".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “the implantable prosthetic heart valve”, which is the consistent with the feature introduced earlier in the claim.
Claims 1, 14, and 24 each recites the limitation "the expanded configuration".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “an expanded configuration”.
Claims 5 and 18 and each recite “adjacent leaflets”.  It is unclear if these instances are the same or different than those introduced earlier in their respective claim chains (claims 1 and 14, respectively). 
Claim 15 recites “first and second legs”.  It is unclear if these are the same legs introduced in claim 14 or addition/different first and second legs.  
Claim 20 recites “a first row of cells”.  It is unclear if this row is the same or different than the row introduced in claim 19 from which claim 20 depends. 
Claim 20 recites “the first row of cells” twice.  It is unclear which introduced first row of cells is being referred back to as one row is introduced in claim 19 and another in claim 20. 
Claim(s) 2, 4, 6-13, 17, 19, and 21-23 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 and 18-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yohanan, et al (Yohanan) (US 2013/0150956).
Regarding Claim 1, Yohanan teaches a system (e.g. Figure 1, [0046]), comprising: 
a delivery catheter comprising a balloon (e.g. [0046]); and
an implantable prosthetic heart valve (e.g. Figure 1), comprising:
a plastically expandable and compressible unitary frame (e.g. Figure 1, #12) having an inflow end portion and an outflow end portion (#24 and #26, respectively), the frame comprising a plurality of circumferentially extending rows of angled struts (e.g. Figure 1), including a first row of angled struts at an inflow end of the frame (e.g. annotated Figure 1(1) below), a second row of angled struts downstream of the first row of angled struts (e.g. annotated Figure 1(1) below), and a third row of angled struts downstream of the second row of angled struts (e.g. annotated Figure 1(1) below), the first and second row of angled struts forming a first row of diamond-shaped cells (e.g. annotated Figure 1(1) below), the second and third rows of angled struts forming a second row of diamond-shaped cells (e.g. annotated Figure 1(1) below), and
a valvular structure comprising a plurality of leaflets (#14) formed of pericardial tissue (e.g. [0060]), each leaflet having an upper edge (e.g. Figure 1, the top, as shown, edge of the leaflets), and a cusp edge portion (e.g. Figure 1, edge where #62 is located, [0060]), wherein each leaflet is secured to an adjacent leaflet to form a plurality of commissures that are fixed relative to the frame (e.g. Figure 1, #s 42);
wherein the cusp edge portion of each leaflet is connected to the frame by a skirt (e.g. Figure 1, [0057]) that is connected to and disposed between the frame and the cusp edge portions of the leaflets (e.g. [0057], artificial sinuses are formed by the skirt and the leaflets; if the leaflets were radially between the skirt and the frame, then the artificial sinuses would be defined by the leaflets alone, therefore the skirt must form at least the artificial sinus edge at the cusp edge portion of the leaflet in order to participate in defining the artificial sinuses, which positions the skirt radially between the leaflet and the frame; additionally the skirt is axially between the inflow terminal end of the frame and the cusp edge portions), the skirt being sutured to selected struts of the frame (e.g. [0060]) along diagonal paths extending from the inflow end portion toward the outflow end portion (e.g. Figure 1, line at #62);
wherein each diagonal path along which the skirt is sutured to the frame extends along a first strut of the first row of angled struts, a second strut of the second row of angled struts, and a third strut of the third row of angled struts (e.g. annotated Figure 1(2) below, where along is “situated beside something”, <https://www.collinsdictionary.com/dictionary/english/along>, the highlighted sutures are along the strut(s) noted by arrows as each region of sutures is beside the indicated struts); and
wherein the compressed prosthetic heart valve can be mounted around the balloon and radially expanded to the expanded configuration with the balloon inside a patient’s body (e.g. [0046]).

    PNG
    media_image1.png
    897
    967
    media_image1.png
    Greyscale

Annotated Figure 1(1), Yohanan

    PNG
    media_image2.png
    893
    967
    media_image2.png
    Greyscale

Annotated Figure 1(2), Yohanan
Regarding Claim 2, the skirt prevents the cusp edge portions of the leaflets from contacting an inner surface of the frame (as discussed supra for claim 1, the skirt is between the cusp edge portions and the frame and thereby prevents contact as claimed).
Regarding Claim 3, a lower edge of the skirt extends circumferentially from a first inflow apex of the frame to a second inflow apex of the frame at an inflow end of the frame between adjacent pairs of commissures (e.g. Figure 1, the skirt, #16, extends around the entire circumference of the inflow end of the frame and therefore from apex to apex of the frame and between commissures).
Regarding Claim 4, the cusp edge portion of each leaflet extends circumferentially from a first inflow apex of the frame to a second inflow apex of the frame at an inflow end of the frame (e.g. annotated Figure 1(3) below, between the two apexes indicated by arrows).

    PNG
    media_image3.png
    893
    967
    media_image3.png
    Greyscale

Annotated Figure 1(3), Yohanan
Regarding Claim 5, each leaflet comprises first and second opposing commissure tabs (e.g. Figures 1, 6, #s 44) and the commissures are formed by coupling the first and second commissure tabs to adjacent commissure tabs of adjacent leaflets (e.g. Figure 1).
Regarding Claim 6, the skirt comprises a fabric (e.g. [0059], [0061]).
Regarding Claim 7, the frame comprises at least one of stainless steel, cobalt-chromium alloy, and nickel-cobalt-chromium alloy (e.g. [0046]).
Regarding Claim 8, the skirt is coupled to the frame using a whip stitch pattern of sutures that extend around selected struts of the frame (e.g. Figure 1(4) below, highlighted stitches loop around the claimed features and therefore form a whip stitch pattern).

    PNG
    media_image4.png
    893
    967
    media_image4.png
    Greyscale

Annotated Figure 1(4), Yohanan

Regarding Claim 9, the frame varies in diameter along a height of the frame (e.g. Figure 1).
Regarding Claim 10, the first row of diamond-shaped cells is disposed at the inflow end portion and the second row of diamond-shaped cells is downstream of the first row of diamond-shaped cells (e.g. annotated Figure 1(1) above).
Regarding Claim 11, the plurality of circumferentially extending rows of angled struts includes a fourth row of angled struts at an outflow end of the frame (e.g. Figure 1, top, as shown, row of struts), wherein the commissures of the valvular structure are fixed to the frame at locations axially between the third and fourth rows of angled struts (e.g. Figure 1).
Regarding Claim 12, the cusp edge portion of each leaflet comprises two opposing side edges (e.g. Figure 1, sides to the left and right, as shown, of the minimum of the curve formed by the edge), each of which is sutured to the skirt along a path that extends from the inflow end of the frame to an outflow end of the third row of angled struts (e.g. annotated Figure 1(1) above and annotated Figure1(3) above).
Regarding Claim 13, the prosthetic heart valve further comprising an outer sealing member extending around an outer surface of the frame (e.g. [0065], outer skirt).


Regarding Claim 14, Yohanan teaches a system (discussed supra for claim 1), comprising:
a delivery catheter comprising a balloon (discussed supra for claim 1); and
an implantable prosthetic heart valve (discussed supra for claim 1), comprising:
a plastically expandable and compressible unitary frame having an inflow end portion and an outflow end portion (discussed supra for claim 1), the frame comprising a plurality of struts defining at least three circumferentially extending rows of cells that extend continuously around the frame (discussed supra for claim 1 and e.g. Figure 1 shows the rows extend continuously around the frame);
a valvular structure comprising a plurality of leaflets formed of pericardial tissue (discussed supra for claim 1), each leaflet having an upper edge and a cusp edge portion (discussed supra for claim 1), wherein each leaflet is secured to an adjacent leaflet to form a plurality of commissures that are fixed relative to the frame (discussed supra for claim 5);
wherein the cusp edge portion of each leaflet is connected to the frame by a skirt that is connected to and disposed between the frame and the cusp edge portions of the leaflets (discussed supra for claim 1), the skirt being sutured to the frame along a repeating U-shaped path (e.g. Figure 1, each leaflet has a U-shape to form 3 repeats of the shape), the repeating U-shaped path comprising a plurality of U-shaped segments (each leaflet’s U-shaped path is a segment), each comprising a first leg and a second leg each extending from the inflow end portion toward the outflow end portion (discussed supra for claim 12, where the opposing sides of claim 12 correspond to their suture’s legs here); and
wherein the compressed prosthetic heart valve can be mounted around the balloon and radially expanded to the expanded configuration with the balloon inside a patient’s body (discussed supra for claim 1).

Regarding Claim 15, the cusp edge portion of each leaflet includes first and second opposing side edges (discussed supra for claim 12) that converge toward each other in a direction from the upper edge to a lower end of the leaflet (e.g. Figure 1 at the minimum, as shown, of each edge’s curve shape), wherein the first and second side edges are parallel to first and second legs, respectively, of a U-shaped segment (discussed supra for claim 1, as the sutures follow the path of the legs, the sutures and the legs are parallel each other).
Regarding Claim 16, a lower edge of the skirt extends circumferentially from a first apex of the frame to a second apex of the frame at an inflow end of the frame between adjacent commissures (discussed supra for claim 3).
Regarding Claim 18, each leaflet comprises first and second commissure tabs, and wherein the commissures are formed by coupling the first and second commissure tabs to adjacent commissure tabs of adjacent leaflets (discussed supra for claim 5).
Regarding Claim 19, the at least three circumferentially extending rows of cells comprise a first row of cells disposed adjacent the inflow end portion (e.g. annotated Figure 1(1) above), and wherein each cell of the first row of cells has a diamond shape (e.g. Figure 1).
Regarding Claim 20, the at least three circumferentially extending rows of cells comprise a first row of cells disposed at the inflow end portion and a second row of cells downstream of the first row of cells (e.g. annotated Figure 1(1) above), and wherein each cell of the first and second row of cells has a diamond shape (e.g. Figure 1).
Regarding Claim 21, the frame comprises a plurality of circumferentially extending rows of angled struts, including a first row of angled struts at an inflow end of the frame, a second row of angled struts downstream of the first row of angled struts, and a third row of angled struts downstream of the second row of angled struts (discussed supra for claim 1), 
wherein the first and second row of angled struts form the first row of diamond-shaped cells, wherein the second and third row of angled struts form the second row of diamond-shaped cells (e.g. annotated Figure 1(1) above), 
wherein each leg of the U-shaped path along which the skirt is sutured to the frame extends along a first strut of the first row of angled struts, a second strut of the second row of angled struts, and a third strut of the third row of angled struts (discussed supra for claim 1).
Regarding Claim 22, the skirt comprises a fabric (discussed supra for claim 6).
Regarding Claim 23, the skirt is coupled to the frame using a whip stitch pattern of sutures that extend around selected struts of the frame that follow the repeating U-shaped path (discussed supra for claim 8 and the highlighted stitches follow he U-shaped path).


Regarding Claim 24, Yohanan teaches a system (discussed supra for claim 1), comprising:
a delivery catheter comprising a balloon (discussed supra for claim 1); and
an implantable prosthetic heart valve (discussed supra for claim 1), comprising:
a plastically expandable and compressible unitary frame having an inflow end portion and an outflow end portion (discussed supra for claim 1), the frame comprising a plurality of struts defining at least three circumferentially extending rows of diamond-shaped cells that extend continuously around the frame (discussed supra for claims 1 and 14);
a valvular structure comprising a plurality of leaflets formed of pericardial tissue (discussed supra for claim 1), each leaflet having an upper edge and a cusp edge portion (discussed supra for claim 1), wherein each leaflet is secured to an adjacent leaflet to form a plurality of commissures that are fixed relative to the frame (discussed supra for claim 5);
wherein the cusp edge portion of each leaflet is connected to the frame by a skirt that is connected to and disposed between the frame and the cusp edge portions of the leaflets (discussed supra for claim 1), the cusp edge of each leaflet being sutured to the skirt along a substantially U-shaped path that aligns with a path of consecutive struts in multiple rows of diamond-shaped cells (discussed supra for claim 14); and
wherein the compressed prosthetic heart valve can be mounted around the balloon and radially expanded to the expanded configuration with the balloon inside a patient’s body (discussed supra for claim 1).

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yohanan, et al (Yohanan) (US 2013/0150956) as discussed supra in view of Fish, et al (Fish) (US 2012/0185038 A1).
Regarding Claim 17, Yohanan discloses the invention substantially as claimed but fails to teach an inflow apex of each leaflet extends circumferentially from a first apex of the frame to a second apex of the frame at an inflow end of the frame.
Fish teaches a leaflet having a flattened apex (e.g. Figure 9C).
Fish and Yohanan are concerned with the same field of endeavor as the claimed invention, namely stented heart valves. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yohanan such that the leaflet cusp edge is truncated as taught by Fish in order to allow for increased cusp/sinus volume for a given valve diameter and frame length (e.g. [0142]). 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        7/29/2022